Citation Nr: 1742466	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-01 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from February 1946 to September 1947. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. The appeal was certified to the Board by the RO in Cleveland, Ohio.

In August 2017, a videoconference hearing was held before the undersigned. At that time, the Veteran submitted evidence with a waiver of RO jurisdiction. The record was also held open for 60 days, but to date, no additional evidence has been received.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In May 2016, VA denied entitlement to service connection for bladder cancer. The Veteran disagreed and perfected this appeal. 

The Veteran contends he has bladder cancer as a result of in-service radiation exposure. In a January 2016 statement, he reported that he was sent to various cities in Japan, including Atami, which was near Hiroshima. He stated that he was in Atami for approximately one week and while there, he drank the water, and ate rice and fish. He also reported that he handled equipment from all over Japan. The Veteran provided similar testimony at the hearing. 

Certain diseases are service-connected on a presumptive basis if they become manifest in a radiation-exposed veteran. Under regulations currently in effect, the term "radiation-exposed veteran" includes a veteran who participated in a radiation-risk activity while serving on active duty, active duty for training, or inactive duty training. 38 C.F.R. § 3.309(d)(3)(i) (2016). The term "radiation risk activity" means participation in atmospheric nuclear weapons testing; post-war occupation of Hiroshima or Nagasaki (August 6, 1945 - July 1, 1946); internment as a prisoner of war in Japan; assignment to a gaseous diffusion plant at Paducah, Kentucky, Portsmouth, Ohio, or area K25 at Oakridge, Tennessee provided certain requirements are met; participation in underground nuclear weapons testing at Amchitka Island, Alaska; or, service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under Section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000. 38 C.F.R. § 3.309(d)(3)(ii)(A)-(E). 

The listed diseases include cancer of the urinary tract. 38 C.F.R. § 3.309(d)(2)(xv). Note to this provision indicates that for the purposes of this section, the term "urinary tract" means the kidneys, renal pelves, ureters, urinary bladder, and urethra. Id. 

The Veteran's service records indicate that he arrived in Japan on September 14, 1946 and departed on July 8, 1947. In April 2016, the Defense Threat Reduction Agency indicated that arrival in Japan after July 1, 1946 precludes consideration as a member of the American occupation of Hiroshima or Nagasaka as defined by VA. On review, the Veteran did not participate in a radiation risk activity as defined by regulation. Id. Consequently, service connection on a presumptive basis for disease specific to radiation-exposed veterans is not warranted. 

Notwithstanding, service connection can also be established for radiogenic diseases. A "radiogenic disease" means a disease that may be induced by ionizing radiation and includes urinary bladder cancer. See 38 C.F.R. § 3.311(b)(2)(xiii) (2016). Urinary bladder cancer must become manifest 5 years or more after exposure. 38 C.F.R. § 3.311(b)(5)(iv). Pursuant to 38 C.F.R. § 3.311, where it is established that a radiogenic disease first became manifest after service and was not manifest to any compensable degree within any applicable presumptive period as specified in 38 C.F.R. §§ 3.307 or 3.309, and it is contended that the disease is a result of in-service exposure to ionizing radiation, an assessment will be made as to the size of the radiation dose or doses. 38 C.F.R. § 3.311(a)(1).

Medical evidence shows the Veteran was diagnosed with bladder cancer (a radiogenic disease) in November 2015 (more than 5 years after claimed exposure). He contends this disorder is a result of exposure to ionizing radiation and thus, a dose assessment must be obtained. 38 C.F.R. § 3.311(a)(2)(iii). 

If it is determined that the Veteran was exposed to ionizing radiation, the claim must be referred to the Under Secretary for Benefits for further consideration. See 38 C.F.R. § 3.311(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Develop the Veteran's claim of entitlement to service connection for bladder cancer pursuant to the provisions of 38 C.F.R. § 3.311. Specifically, the AOJ should request a dose assessment from the appropriate source. If it is determined by the dose estimate that the Veteran was exposed to ionizing radiation, the case must be referred to the VA Under Secretary for Benefits for further consideration.

2. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the claim of entitlement to service connection for bladder cancer, to include as due to ionizing radiation. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


